TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00104-CR



                                  Brendon Bolsins, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 72200, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Brendon Bolsins pleaded guilty to the offense of theft. He has now

filed a pro se notice of appeal from the trial court’s order of deferred adjudication. However,

the district court has certified that Bolsins has waived his right of appeal. See Tex. R. App.

P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed

Filed: March 28, 2014

Do Not Publish